NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3626-18T1

STATE OF NEW JERSEY, by the
DEPARTMENT OF
ENVIRONMENTAL PROTECTION,

          Plaintiff-Appellant,

v.

0.232 ACRES OF LAND IN THE
BOROUGH OF POINT PLEASANT
BEACH, OCEAN COUNTY, NEW
JERSEY; DENNIS LAPLANTE and
CATHERINE LAPLANTE, husband
and wife, fee owners,

          Defendants-Respondents,

and

 M&T BANK CORPORATION (as
successor to HUDSON      CITY
SAVINGS BANK), mortgagee; U.S.
SMALL BUSINESS
ADMINISTRATION, mortgagee,

          Defendants.

                   Argued November 30, 2020 – Decided December 14, 2020
             Before Judges Fasciale and Susswein.

             On appeal from the Superior Court of New Jersey, Law
             Division, Ocean County, Docket No. L-0444-16.

             Brian W. Keatts argued the cause for appellant (Rutter
             & Roy, LLP, attorneys; Brian W. Keatts and Heather N.
             Oehlmann, on the briefs).

             John H. Buonocore, Jr. argued the cause for
             respondents Dennis and Catherine LaPlante (McKirdy,
             Riskin, Olson & DellaPelle, PC, attorneys; John H.
             Buonocore, Jr., on the brief).

PER CURIAM

      In this condemnation case, plaintiff appeals from a judgment entered after

a jury trial awarding property owners, Denis and Catherine LaPlante

(collectively defendants), $330,000 for an easement on their shorefront

property, which the State had taken for purposes of constructing a protective

sand dune.

      On Saturday, November 28, 2020, the parties settled their dispute and

notified the court in writing. On November 30, 2020—at oral argument before

us—counsel reiterated that the case settled and that the pending appeal has been

withdrawn with prejudice. Therefore, this appeal is dismissed with prejudice

and without costs.




                                                                        A-3626-18T1
                                       2